Title: Thomas Jefferson to Thomas W. White, 5 February 1820
From: Jefferson, Thomas
To: White, Thomas Willis


					
						Sir
						
							Monticello
							Feb. 5. 20.
						
					
					The state of my health permits me, but with pain, to write even the short acknolegement of a letter. I am moreover too much unacquainted with the general taste to know what would suit it, or to judge what book would be of ready sale; and I should be sorry to advise an unprofitable one. there is a valuable history of England Baxter’s, which I have long wished reprinted here. it was too republican for the meridian of England, and therefore never went there beyond the original edition, which was a single 4to vol. but would make 3. or 4. 8vos. this has prevented it’s becoming known here, & I do not know of a single copy but the one which went to Congress with my library. it would be singularly valuable in the US. as a substitute for Hume, but it’s particular merits would require a longer letter than I am able to write, and might moreover be of too slow sale here. I must conclude with my assurances of respect.
					
						
							Th: Jefferson
						
					
				